Title: Aux Auteurs du Journal de Paris, [before 31 March 1784]
From: Franklin, Benjamin
To: 



In February, 1784, a Parisian apothecary named Quinquet and his friend Lange, a distiller, began to demonstrate in Paris a new kind of oil lamp that they claimed to have invented. That claim was exaggerated. What they had done was to reproduce the closely guarded design of their friend Ami Argand, who had taken them into his confidence the previous September. Argand was no longer in Paris; he

had left for London in November, 1783, to obtain a British patent and recruit English workmen to manufacture the metal bases and flintglass chimneys.
Cadet de Vaux, editor of the Journal de Paris, was an early champion of Quinquet and Lange. After having told Franklin about their lamp, on February 13 he sent word that Quinquet and Lange wished to demonstrate their “discovery” in hopes of obtaining the doctor’s endorsement. There is no evidence that Franklin saw the lamp before Cadet published his article about it five days later. By the time he wrote the satire published below, however, he had examined it carefully.
The February 18 article in the Journal de Paris appeared under the heading “Economie.” It informed readers about a newly invented lamp that emitted a brilliant light, did not produce smoke, and consumed very little oil. A foreign scientist, “Monsieur A.,” had conceived the design but had refused to divulge its mechanism. Quinquet and Lange, recognizing its “avantages économiques,” had penetrated the mystery. They not only replicated the lamp but even improved it by adding a glass chimney. The same quantity of oil and cotton that in ordinary lamps emitted a dull, weak light would produce, in this one, a light that shone as brightly as ten candles and was infinitely more beautiful. All classes of citizens would soon be adopting this economical invention. Quinquet and Lange had no interest in keeping the mechanism secret; on the contrary, they had explained it to scientists (unnamed) and “MM. Montgolfier, Faujas de St. Fond, &c.” The Lieutenant General of Police was interested in using the technology to light the streets of Paris, and Quinquet and Lange, along with the official in charge of street lamps, were planning a trial. The pair deserved even more honor than would ordinarily be

due to a discovery because the lamp was of a “utilité generale.” In a final flourish of hyperbole, the article concluded that the lamp was the “perfection de la combustion des huiles.” Interested parties could see a prototype in the shop of M. Daguerre, who would manufacture them in whatever size was required.
Three days later, on February 21, Quinquet and Lange presented their lamp to the Académie des sciences, representing it as their own invention. (They may not have known that Argand had already demonstrated his lamp to several members of the academy, as well as many government officials.) If Cadet had believed them to be offering their innovation to the public without regard for personal gain, he was mistaken: seeking an approbation from the academy was the first step toward their ultimate goal of obtaining a royal privilège. It was also the opening volley in what would become a prolonged fight over rights to what became known in France as a quinquet and what in the English-speaking world is still known as an Argand lamp.
While the self-styled inventors were chasing official recognition, the new lamp was transforming the nightlife of Paris. With its brilliant, smokeless light, and its promise of fuel economy, it was universally acclaimed and was soon illuminating homes and public spaces. Yet Franklin, who had himself invented a circular wick oil lamp in London, and who continued to improve it (showing his new design to Sebastian Clais, a visiting engineer, in 1781), was more

aware than most of his contemporaries of the caveats that would apply to such a device. Did the lamp really consume very little oil?
Franklin probably drafted his letter to the Journal de Paris in mid-March. An internal clue—the author’s observation that for three days in a row the sun rose at approximately six o’clock in the morning—places the conceit around March 18–20. (According to the meteorological data published at the top of the front page of the Journal, the sun rose at precisely six o’clock on March 18.) A French translation was ready by March 31, when Franklin sent a copy to Mme Brillon.
“Aux Auteurs du Journal de Paris” lampooned human nature in general, as well as specific aspects of the society from which Franklin was preparing to take his leave: charlatans and amateurs who advertised fantastic claims; credulous audiences who flocked to demonstrations; aristocrats who advocated conserving resources while profligately wasting them; a court that justified its imposition of onerous regulations by claiming to be concerned for the welfare of its citizens. When Cadet de Vaux sent the author a set of typeset pages on April 23, three of the sharpest barbs had been excised. Otherwise, the text was unchanged. (The three censored sections are noted, below.) Cadet ran the article on the front page of the April 26 issue. As with the February 18 article about the lamp of Quinquet and Lange, this letter to the editor was published under the heading “Economie.”
The English text of Franklin’s anonymous letter was first published in January, 1788, by Benjamin Vaughan, and has been a favorite among editors and anthologizers of Franklin’s writings ever since. Though written for a Parisian audience, the author considered the practical implications of his “discovery”—the sun gives light as soon as it rises—as equally relevant to the capital of Britain. He would address it in the third part of his autobiography, written in August, 1788: “The Inhabitants of London chusing voluntarily to live much by Candle Light, and sleep by Sunshine; and yet often complain a little absurdly, of the Duty on Candles and the high Price of Tallow.”

Franklin’s letter is best known for its satire and the suggestion of rising with the sun, which in our time has led readers to conclude, falsely, that he invented Daylight Saving Time. Focusing only on the humor, however, misses the important scientific question that Franklin poses at the outset. He writes of having attended a gathering at which the lamp of Quinquet and Lange was examined. It produced a brighter light than ordinary lamps, but was not the amount of oil it consumed in proportion to the light it afforded, in which case it represented no savings at all? Though no one present could answer that question, Franklin wrote, everyone agreed on its importance.
The question of the lamp’s economy was as yet unanswerable. Three years after Franklin’s death, Count Rumford invented a shadow photometer capable of measuring the relative luminosities of various light sources. One of his first experiments set out to answer the question that Franklin and others had posed. According to his data, the Argand lamp consumed more than one and a half times as much oil, but considering the amount of light it gave, it represented a saving of approximately 13 percent. Whether that savings was offset by the costs of manufacture, Rumford could not say.

[before March 31, 1784]



I.Aux Auteurs du Journal de Paris.

Messieurs,

Vous nous faites souvent part de Découvertes nouvelles; permettez moi de vous en communiquer une, dont Je suis moimeme l’Auteur, et que je crois pouvoir être d’une grande Utilité.

Je passois il y a quelques Jours la Soireé en grande Compagnie, dans une Maison ou l’on essayoit les Nouvelles Lampes de Mrs Quinquet et Lange; on y admiroit la Vivacité de la Lumiere qu’elles repandent, mais on s’occupoit beaucoup de savoir si elles ne consumoient pas encore plus dHuile que les Lampes communes, en proportion de l’Eclat de leur Lumiere: au quel cas on craignoit qu’il n’y eut aucune épargne a s’en servir. Personne de la Compagnie ne fut en état de nous tranquilliser sur ce point, qui, paroissoit a tout le monde très important a éclarcir, pour diminuer, disoit’on, s’il étoit possible, les Frais des Lumieres dans les Appartements, dans un tems où tous les autres Articles de la Depense des Maisons augmentent si considerablement tous les Jours.
Je remarquai avec beaucoup de Satisfaction ce goût général pour l’Economie; car j’aime infiniment l’Economie. Je rentrai chéz moi, et me couchai vers les trois heures après minuit, l’Esprit plein du Sujet qu’on avoit traité. Vers les Six heures du Matin Je fus réveillé par un bruit audessus de ma tête, et Je fus fort etonné de voir ma Chambre très éclairée. Encore moitié endormie, J’imaginai d’abord qu’on y avoit allumé une douzaine de Lampes de M Quinquet: Mais, en me frottant les yeux, Je reconnus distinctement que la Lumiere entroit par mes Fenêtres. Je me levai pour savoir dou elle venoit; et Je vis que le Soleil s’elevoit a ce moment même des Bords de l’Horison, d’où il versoit abondament ses Rayons dans ma Chambre, mon Domestique ayant oublié de fermer mes Volets. Je regardai mes Montres, qui

son fort bonnes, et Je vis qu’il n’étoit que six heures; mais trouvant extraordinaire que le Soleil fut levé de si bon matin, J’allai consulter lAlmanach, ou l’heure du Lever du Soleil étoit en effet fixeé à six heures precises pour ce jour là. Je poussai un peu plus loin ma recherche, et Je lus que cet Astre continueroit de se Lever tous les Jours plus matin jusqu’a la fin du Mois de Juin, mais qu’en aucun tems de lAnneé il ne retardoit son lever jusqu’a huit Heures. Vous avez, surement, Messieurs, beaucoup de Lectures des deux Sexes, qui, comme moi, n’ont Jamais vus le Soleil avant onze Heures ou midi, et qui lisent bien rarement la partie astronomique du Calendrier de la Cour, Je ne doute pas que ces Personnes ne soyent aussi étonnées d’entendre dire que le Soleil se leve de si bonne heure, que je l’ai été moi-même de le voir. Elles ne le seront pas moins de m’entendre assurer qu’il donne sa Lumiere au même Moment ou il se leve; mais J’ai la preuve de ce fait. Il ne m’est pas possible d’en douter. Je suis témoin oculaire de ce que j’avance; et en répétant l’Observation les trois Jours suivans, J’ai obtenu Constamment le même Resultat. Je dois cependant vous dire que lors que J’ai fait part de ma Decouverte dans la Société, J’ai bien démélé, dans la Contenance et l’air de beaucoup de Personnes un peu d’Incredulité, quoi qu’elles aïent eu assès de Politesse pour ne pas me le témoigner en termes exprès. J’ai trouvé aussi sur mon chemin un Philosophe, qui m’a assuré que j’étois dans l’Erreur sur l’Article de ma Relation, ou Je disais que la Lumiere ENTROIT dans ma Chambre; que je concluois malàpropos ce pretendu fait de ce que mes Volets étoient demeurés ouverts; et que cet Evénement accidentel n’avoit pas servi a INTRODUIRE la lumiere, mais seulement à faire SORTIR l’Obscurité; Distinction qu’il appuyoit de plusieurs Arguments [ingénier?] en m’expliquant comment J’avais pu me laisser trompe par l’Apparence. J’avoue qu’il m’embarassa, mais sans me convaincre; et mes Observations postérieur, dont J’ai fait mention c’y dessus, m’ont Confirmé dans ma premiere Opinion.
Quoiqu’il en soit, cet Evénement m’a suggéré plusieurs Reflections sérieuses, et que Je crois importantes. J’ai considéré que sans lAccident qui m’a éveillé ce Jour la [illegible] matin, j’aurais dormi environ six heures de plus, pendant les quelles

le Soleil donnoit sa Lumiere; et par consequent J’aurois vécu six heures de plus a la Lueur des bougies. Cette derniere maniere de s’éclairer etant beaucoup plus Couteuse que la premiere, mon Gout pour l’Economie m’a conduit a me servir du peu d’Arithmetique que Je sai’s, pour faire quelques Calculs sur cette Matiere; et Je vous les envoye, Messieurs, en vous faisant observer, que la grand mérite d’une Invention est son Utilité; et qu’une Decouverte dont on ne peut faire aucun Usage, n’est bonne a rien.
Je prens pour Base de mon Calcul la Supposition qu’il y a 100 mille familles à Paris qui Consomment chacune, pendant la Duree de la Nuit, et les unes dans les autres, une Demie Livre de Bougie ou de Chandelle par heure. Je crois cette Estimation modéré, car quoique quelques unes consomment moins, il y en a un grand nombre qui consomment beaucoup davantage. Maintenant Je compte environ sept Heures par Jour pendant les quelles nous sommes encore couchés, le Soleil etant sur l’Horison; Car il se leve pendant six Mois entre six et huit heures avant midi, et nous nous éclairons environ sept Heures dans les Vingt quatre, avec des Bougies et des Chandelles. Ces deux faits me fournissent les Calculs suivans.
Les Six Mois du 20 Mars au 20 Septembre me donnent 183 Nuits. Je multiplie ce nombre par sept, pour avoir le nombre des Heures pendant lesquél nous brulons de la Bougie ou de la Chandelle, et J’ai 1281. Ce nombre multiplié par 100 Mille, qui est celui des Familles, donne 128,100,000. heures de Consommation. A Supposer, comme je l’ai dit, une demi Livre de Bougie ou de Chandelle consommée par chaque heure dans chaque Famille, on aura 64,050,000 Livre pesant de Cire ou de Suif, consommées à Paris; et si l’on estime la Cire et le Suif, l’un dans l’autre, au prix moyen de 30 Sols la Livre, on aura une Dépense annuelle de 96,075,000 livres Tournois, en Cire et Suif: Somme enorme! Que la seule Vi[lle] de Paris épargneroit en se servant, pendant les six mois d’été seulement, de la Lumiere du Soleil, au lieu de celle des Chandelles et des Bougies: Et voila, Messieurs, la Decouverte que J’annonce, et la Reforme que Je propose.
Je sais qu’on me dira que l’Attachement aux anciennes Habitudes est un Obstacle invincible a ce qu’on adopte mon Plan; qu’il sera plus que difficile de determiner beaucoup de Gens a

se lever avant 11 heures ou midi; et que par consequant ma Découverte restera parfaitement inutile. Mais Je répondrai, qu’il ne faut desesperer de rien. Je crois que toutes les Personnes raisonables, qui auront lu cette Lettre, et qui par son moyen auront appris qu’il fait jour aussitôt que le Soleil se leve, se determineront a se lever avec lui; et quant aux autres, pour les faire entrer dans la même route, Je propose au Gouvernement de faires les Reglemens suivans.
1° Mettre une Taxe d’un Louis sur chaque fenêtre qui aura des Volets empechant la Lumiere d’entrer dans les Appartements aussitot que le Soleil est sur lHorison.
2° Etablir pour la Consommation de la Cire et de la Chandelle dans Paris, la meme Salutaire lois de Police qu’on a faite pour diminuer la Consommation du Bois pendant lHiver que vient de finir; placer des Gardes a toutes les Boutiques des Ciriers et des Chandeliers, et ne pas permettre a chaque Famille d’user plus dune livre de Chandelle par Semaine.
3° Placer des Gardes qui arrêteront tous les Carosses dans les Rues après la Nuit fermeé, excepté ceux des Médecines, des Chirugiens et des Sages femmes.
4° Faire Sonner toutes les Cloches des Eglises au Lever du Soleil; et si cela n’est pas suffisant, faire tirer un coup de Canon dans chaque Rue pour ouvrir les yeux des Paresseus sur leur veritable Interet.
Toute la Difficulté sera dans les deux ou trois premiers Jours, apres lesquels le nouveau Genre de Vie sera tout aussi naturel et tout aussi commode que l’irrégularité dans laquelle nous vivons; car; il n’y a que le premier pas qui coute. Forcez un Homme de se lever a quatre heures du Matin, il est plus que probable qu’il se Couchera très volontiers a huit heures du Soir; et qu’après

avoir dormi huit heures, il se levera sans peine a quatre Heures le landemain matin.
LEpargne de cette Somme de 96,075,000. livres Tournois qui se depensent en Bougies et Chandelles n’est pas le seul Avantage de mon Economique Projet. Vous pouvez remarquer que mon Calcul n’embrasse qu’une moitié de l’Anneé, et que par les memes raisons on peut épargner beaucoup, même dans les Six mois de lHiver, quoique les jours soient plus courts. J’ajoute que l’immense quantité de Cire et des Suif qui restera apres la Suppression de la Consommation de l’Eté, rendra la Cire et le suif à méllieur marché l’Hiver suivant, et pour l’avenir, tant que la Reforme que je propose se soutiendra.
Quoique ma Découverte puisse procurer de si grands Avantages, je ne demande, pour lavoir communiqueé au public avec tant de Franchise, ni Place, ni Pension, ni Privilege exclusif, ni aucun autre genre de Recompense. Je ne veux que l’honneur qui doit m’en revenir si l’on me rend Justice. Je prevois bien que quelques Esprit étroit et Jaloux me le disputeront; qu’ils diront que les Anciens ont eu cette Ideé avant moi; et peut être trouveront-ils quelques Passages dans de vieux livres pour appuyer leur Prétention. Je ne leur nierai point que les Anciens ont connu en effet les Heures du lever du Soleil; peut être ont-ils eu comme nous des Almanachs ou ces heures etoient marquées; mais il ne s’ensuit pas de là qu’il aient sû ce que je pretens avoir enseigné le premier, qu’il nous éclaire aussitôt qu’il se leve. C’est là ce que je revendique comme ma Decouverte. En tous Cas si les Anciens ont connu cette Verité, elle a été bien oubliée depuis et pendant longtems, car elle est certainement ignoree des modernes, ou au moins des Habitants de Paris; ce que Je prouve par un Argument bien simple. On sait que les Parisiens sont un Peuple aussi éclairé, aussi judicieux, aussi Sage qu’il en existe dans le Monde: Tous, ainsi que moi, ont un grand Goût pour lEconomie, et font proffession de cette Vertu; tous ont de très bonnes Raisons de l’aimer, chargé comme ils le sont des impots très pesants qu’exigent les Besoins de lEtat. Or, cela posé, je dis, qu’il est impossible qu’un Peuple Sage, dans de semblables Circonstances, eut fait si longtems usage de

la Lumiere fuligineuse, malsaine, et dispendieuse, de la Bougie et de la Chandelle, s’il eut connu, comme je viens de l’apprendre et de l’Enseigner, qu’on pouvoit s’éclairer pour rien, de la belle et pure Lumière du Soleil.
Jai l’honneur d’être &a.

Un Abonné.



II.To the AUTHORS of the JOURNAL.

Messieurs,

You often entertain us with accounts of new discoveries. Permit me to communicate to the public through your paper, one that has been lately made by myself, and which I conceive may be of great utility.
I was the other evening in a grand company, where the new lamp of Messrs. Quinquet and Lange was introduced, and much admired for its splendor; but a general enquiry was made, whether the oil it consumed was not in proportion to the light it afforded, in which case there would be no saving in the use of it. No one present could satisfy us in this point, which all agreed ought to be known, it being a very desireable thing to lessen, if possible, the expence of lighting our apartments, when every other article of family expence was so much augmented.
I was much pleased to see this general concern for œconomy; for I love œconomy exceedingly.
I went home, and to bed, three or four hours after midnight, with my head full of the subject. An accidental sudden noise waked me about six in the morning, when I was surprized to find my room filled with light; and I imagined at first that a number of those lamps had been brought into it; but rubbing my eyes I perceived the light came in at the windows. I got up and looked out to see what might be the occasion of it, when I saw the sun just rising above the horizon, from whence he poured his rays plentifully into my chamber, my domestic having negligently omitted the preceding night to close the shutters.
I looked at my watch, which goes very well, and found that it was but six o’clock; and still thinking it something extraordinary that the sun should rise so early, I looked into the almanack, where I found it to be the hour given for his rising on that day. I looked forward too, and found he was to rise still earlier

every day till towards the end of June; and that at no time in the year he retarded his rising so long as till eight o’clock. Your readers, who with me have never seen any signs of sun-shine before noon, and seldom regard the astronomical part of the almanack, will be as much astonished as I was, when they hear of his rising so early; and especially when I assure them that he gives light as soon as he rises; I am convinced of this. I am certain of my fact. One cannot be more certain of any fact. I saw it with my own eyes. And having repeated this observation the three following mornings, I found always precisely the same result.
Yet so it happens, that when I speak of this discovery to others, I can easily perceive by their countenances, though they forbear expressing it in words, that they do not quite believe me. One indeed, who is a learned natural philosopher, has assured me that I must certainly be mistaken as to the circumstance of the light coming into my room; for it being well known, as he says, that there could be no light abroad at that hour, it follows that none could enter from without; and that of consequence my windows being accidentally left open, instead of letting in the light, had only served to let out the darkness; and he used many ingenious arguments to shew me how I might by that means have been deceived. I own that he puzzled me a little, but he did not satisfy me; and the subsequent observations I made, as above-mentioned, confirmed me in my first opinion.
This event has given rise in my mind to several serious and important reflections. I considered that if I had not been awakened so early that morning, I should have slept six hours longer by the light of the sun, and in exchange have lived six hours the following night by candle light; and the latter being a much more expensive light than the former, my love of œconomy induced me to muster up what little arithmetic I was master of, and to make some calculations, which I shall give you, after observing that utility is, in my opinion, the test of value in matters of invention, and that a discovery which can be applied to no use, or is not good for something, is good for nothing.
I took for the basis of my calculation the supposition that there are 100,000 families in Paris, and that these families consume in the night half a pound of bougies, or candles, per hour. I think this a moderate allowance, taking one family with another; for

though I believe some consume less, I know that many consume a great deal more. Then estimating seven hours per day, as the medium quantity between the time of the sun’s rising and ours, he rising during the six following months from six to eight hours before noon; and there being seven hours of course per night in which we burn candles, the account will stand thus:
In the six months between the 20 th of March and the 20 th of September, there are


Nights,
183


Hours of each night in which we burn candles,
   7


Multiplication gives us for the total number of hours,
1,281


These 1281 hours, multiplied by 100,000, the number of families, give
128,100,000


One hundred twenty-eight millions and one hundred thousand hours, spent at Paris by candle-light, which at half a pound of wax and tallow per hour, gives the weight of
64,050,000


Sixty-four millions and fifty thousand of pounds, which, estimating the whole at the medium price of thirty sols the pound, makes the sum of ninety-six millions and seventy-five thousand livres tournois,
96,075,000


An immense sum! that the city of Paris might save every year, only by the œconomy of using sun-shine instead of candles.
If it should be said that people are apt to be obstinately attached to old customs, and that it will be difficult to induce them to rise before noon, consequently my discovery can be of but little use; I answer, nil desperandum. I believe all who have common sense, as soon as they have learnt from this paper that it is day-light when the sun rises, will contrive to rise with him; and to compel the rest, I would propose the following regulations:
First. Let a tax be laid of a louis per window, on every window that is provided with shutters to keep out the light of the sun.
Second. Let the same salutary operation of police be made use of to prevent our burning candles that inclined us last winter to be more œconomical in burning wood; that is, let guards be placed in the shops of all the wax and tallow chandlers, and no family permitted to be supplied with more than one pound of candles per week.

Third. Let guards also be posted to stop all the coaches, &c. that would pass the streets after sun-set, except those of physicians, surgeons, and midwives.
Fourth. Every morning, as soon as the sun rises, let all the bells in every church be set ringing; and if that is not sufficient, let cannon be fired in every street, to wake the sluggards effectually, and make them open their eyes to see their true interest.
All the difficulty will be in the first two or three days; after which the reformation will be as natural and easy, as the present irregularity: for ce n’est que le premier pas qui coute. Oblige a man to rise at four in the morning, and it is more than probable he shall go willingly to bed at eight in the evening; and having had eight hours sleep, he will rise more willingly at four the morning following.
But this sum of ninety-six millions and seventy-five thousand livres, is not the whole of what may be saved by my œconomical project. You may observe, that I have calculated upon only one-half of the year, and much may be saved in the other, though the days are shorter. Besides the immense stock of wax and tallow left unconsumed during the summer, will probably make candles much cheaper for the ensuing winter, and continue cheaper as long as the proposed reformation shall be supported.
For the great benefit of this discovery, thus freely communicated and bestowed by me on the public, I demand neither place, pension, exclusive privilege, or any other reward whatever. I expect only to have the honour of it. And yet I know there are little envious minds who will, as usual, deny me this, and say that my invention was known to the antients, and perhaps they may bring passages out of old books in proof of it. I will not dispute with these people that the antients might know the sun would rise at certain hours; they possibly had, as we have, almanacks that predicted it; but it does not follow from thence that they knew he gave light as soon as he rose. This is what I claim as my discovery. If the antients knew it, it must have been long since forgotten, for it certainly was unknown to the moderns, at least to the Parisians, which to prove, I need use but one plain simple argument. They are as well-instructed, judicious, and prudent a people as exist any where in the world, all professing like myself

to be lovers of œconomy; and from the many heavy taxes required from them by the necessities of the state, have surely an abundant reason to be economical. I say it is impossible that so sensible a people, under such circumstances, should have lived so long by the smoaky unwholesome and enormously-expensive light of candles, if they had really known that they might have had as much pure light of the sun for nothing. I am, &c.

An ABONNÉ.


